SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Enhanced Emerging Markets Fixed Income Fund The following information replaces the existing disclosure contained under the ”Main Investments” sub-heading of the ”PRINCIPAL INVESTMENT STRATEGY” section of the fund’s prospectus. Main Investments. Under normal circumstances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in high yield bonds (also known as “junk bonds”) and other debt securities issued by governments and corporations in emerging market countries (i.e., the issuer is traded mainly in an emerging market, is organized under the laws of an emerging market country or is a company with more than half of its business in emerging markets) or the return on which is derived primarily from emerging markets. The fund considers “emerging markets” to include any country that is defined as an emerging or developing economy by The International Bank for Reconstruction and Development (the World Bank), the International Finance Corporation or the United Nations or its authorities. Under normal circumstances, the fund will not invest more than 40% of its total assets in any one country. The fund may invest without limit in investment-grade debt securities and in junk bonds, which are those below the fourth credit grade (grade BB/Ba and below) and may include debt securities not currently paying interest and debt securities in default. The fund invests at least 50% of total assets in US dollar-denominated securities. The following information replaces the existing disclosure contained under the ”Main Investments” sub-heading of the ”PRINCIPAL INVESTMENT STRATEGY” section of the fund’s prospectus. Main Investments. Under normal circumstances, the fund invests at least 80% of net assets, plus the amount of any borrowings for investment purposes, in high yield bonds (also known as “junk bonds”) and other debt securities issued by governments and corporations in emerging market countries (i.e., the issuer is traded mainly in an emerging market, is organized under the laws of an emerging market country or is a company with more than half of its business in emerging markets) or the return on which is derived primarily from emerging markets. The fund considers “emerging markets” to include any country that is defined as an emerging or developing economy by The International Bank for Reconstruction and Development (the World Bank), the International Finance Corporation or the United Nations or its authorities. Under normal circumstances, the fund will not invest more than 40% of its total assets in any one country. The fund may invest without limit in investment-grade debt securities and in junk bonds, which are those below the fourth credit grade (grade BB/Ba and below) and may include debt securities not currently paying interest and debt securities in default. The fund invests at least 50% of total assets in US dollar-denominated securities. The fund’s sovereign debt securities may include participations in and assignments of portions of loans between governments and financial institutions. The fund will normally not invest more than 10% of net assets in debt securities of grade D/C, which are usually in default. Because the fund may invest in debt securities of varying maturities, the fund’s dollar-weighted average effective portfolio maturity will vary. As of December 31, 2012, the fund had a dollar-weighted average effective portfolio maturity of 9.97 years. Effective maturity is the weighted average of the bonds held by the fund taking into consideration any available maturity shortening features. Please Retain This Supplement for Future Reference July 12, 2013 PROSTKR-274
